I concur. Whether the cause of the nervousness and other symptoms extending to portions of the body other than the member receiving the direct injury could be relieved by amputation of a portion of the forearm, and whether it would be a duty on the part of the workman to submit to such an operation in order to reduce the compensation, if the operation were not serious and critical, is a question not presented by this record. This court can act only on the facts before it, not upon the uncertain possibilities of the future. See Simpson v. New Jersey Stone 
Tile Co., 93 N.J.L. 250, 107 A. 36, and Shepard's Citations thereto.
As to the duty of an injured workman to submit to proper medical and surgical treatment including operations, even to the extent of some amputations, see Burns' Case, 298 Mass. 78,9 N.E.2d 719; Robinson v. Jackson, 181 A. 704, 13 N.J. Misc. 858; In re Hudson, 13 Wash. 2d 673, 126 P.2d 765; Louisville  N.R. Co. v. Kerrick, 178 Ky. 486, 199 S.W. 44; Kolbas v. American Boston Mining Co., 275 Mich. 616, 267 N.W. 751. *Page 13